875 F.2d 256
Richard Brian BIRD, Plaintiff-Appellant,v.Chuck REESE, Lt., Margaret Wall, and Manfred Maass,Superintendent, OSP, Defendants-Appellees.
No. 89-35241.
United States Court of Appeals,Ninth Circuit.
Submitted May 15, 1989.Decided May 22, 1989.

Appeal from the United States District Court for the District of oregon.
Before BROWNING, THOMPSON and LEAVY, Circuit Judges.

ORDER

1
Appellant appeals from the district court order denying his motion for a default judgment.  Because such a denial is not a final appealable order, we lack jurisdiction over this appeal.  See McNutt v. Cardox Corp., 329 F.2d 107, 108 (6th Cir.1964).


2
Moreover, appellant did not file his notice of appeal within the 30-day time period required under Fed.R.App.P. 4(a).  This time period is mandatory and jurisdictional.  See Pettibone v. Cupp, 666 F.2d 333, 334 (9th Cir.1981).


3
Accordingly, appellees' motion to dismiss this appeal for lack of jurisdiction is granted.  This appeal is hereby dismissed.